


110 HR 2306 IH: Minnesota Chippewa Tribe Judgment Fund

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2306
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Peterson of
			 Minnesota introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the use and distribution of the funds
		  awarded to the Minnesota Chippewa Tribe, et al., by the United States Court of
		  Federal Claims in Docket Numbers 18 and 188, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minnesota Chippewa Tribe Judgment Fund
			 Distribution Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)On January 22,
			 1948, the Minnesota Chippewa Tribe, representing all Chippewa bands in
			 Minnesota except the Red Lake Band, filed a claim before the Indian Claims
			 Commission in Docket No. 19 for an accounting of all funds received and
			 expended pursuant to the Act of January 14, 1889, 25 Stat. 642, and amendatory
			 acts (hereinafter referred to as the Nelson Act).
				(2)On August 2, 1951,
			 the Minnesota Chippewa Tribe, representing all Chippewa bands in Minnesota
			 except the Red Lake Band, filed a number of claims before the Indian Claims
			 Commission in Docket No. 188 for an accounting of the Government's obligation
			 to each of the member bands of the Minnesota Chippewa Tribe under various
			 statutes and treaties that are not covered by the Nelson Act of January 14,
			 1889.
				(3)On May 17, 1999, a
			 Joint Motion for Findings in Aid of Settlement of the claims in Docket No. 19
			 and 188 was filed before the Court.
				(4)The terms of the
			 settlement were approved by the Court and the final judgment was entered on May
			 26, 1999.
				(5)On June 22, 1999,
			 $20,000,000 was transferred to the Department of the Interior and deposited
			 into a trust fund account established for the beneficiaries of the funds
			 awarded in Docket No. 19 and 188.
				(6)The funds awarded
			 in Docket No. 19 and 188 represent additional compensation that would have been
			 distributed per capita under the Nelson Act if the funds had been deposited
			 into the permanent account established in the U.S. Treasury for the Chippewa
			 Indians of Minnesota. Hence, the judgment funds shall be divided pro rata among
			 the Bands based upon the number of members enrolled with each Band.
				(7)Pursuant to the
			 Indian Tribal Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et seq.),
			 the Secretary is required to submit to Congress for approval an Indian judgment
			 fund use or distribution plan.
				(b)PurposeIt
			 is the purpose of this Act to provide for the fair and equitable division of
			 the judgment funds among the Bands and to provide each Band the opportunity to
			 develop a use and distribution plan for its share of the funds.
			3.DefinitionsFor the purpose of this Act:
			(1)Available
			 fundsThe term available funds means the funds
			 awarded to the Minnesota Chippewa Tribe and interest earned and received on
			 those funds, less the funds used for payment of attorney fees and litigation
			 expenses.
			(2)BandsThe
			 term Bands means the Bois Forte Band, Fond du Lac Band, Grand
			 Portage Band, Leech Lake Band, Mille Lacs Band, and White Earth Band.
			(3)Judgment
			 fundsThe term judgment funds means the funds
			 awarded on May 29, 1999, to the Minnesota Chippewa Tribe by the Court of
			 Federal Claims in Docket No. 19 and 188.
			(4)Minnesota
			 Chippewa TribeThe term Minnesota Chippewa Tribe
			 means the Minnesota Chippewa Tribe, Minnesota composed of the Bois Forte Band,
			 Fond du Lac Band, Grand Portage Band, Leech Lake Band, Mille Lacs Band, and
			 White Earth Band. It does not include Red Lake Band of Chippewa Indians,
			 Minnesota.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Loan
			 reimbursements to certain bands
			(a)In
			 general(1)The Secretary is
			 authorized to reimburse each Band the amount of funds plus interest earned to
			 the date of reimbursement that the Band contributed for payment of litigation
			 expenses and expert witness fees associated with the litigation of Docket No.
			 19 and 188 before the U.S. Court of Federal Claims.
				(2)Reimbursement to a Band shall only be
			 for litigation expenses and expert witness fees incurred prior to June 22,
			 1999.
				(b)ClaimsThe
			 Band's claim for reimbursement of funds expended shall be—
				(1)presented to the
			 Secretary within 90 days of the date of enactment of this Act,
				(2)itemized and
			 supported by invoices and receipts,
				(3)certified by the
			 Band as being unreimbursed to the Band from other funding sources, and
				(4)paid with interest
			 calculated at the rate of 5.5 percent per annum, simple interest, from the date
			 the funds were expended to the date the funds are reimbursed to the
			 Band.
				(c)ReviewThe
			 Secretary shall review the claims and determine if the fees and expenses are
			 properly documented and incurred in the litigation of the claims before the
			 Court in Docket No. 19 and 188. All claims approved by the Secretary for
			 reimbursement to the Band shall be paid from the judgment funds prior to the
			 division of the funds under section 5.
			5.Division of
			 judgment funds
			(a)Membership
			 rollsThe Bands shall update their membership rolls to include
			 all enrolled members living on the date of enactment of this Act. The
			 membership rolls shall be subject to the review and approval of the
			 Secretary.
			(b)DivisionsAfter
			 all funds have been reimbursed as provided under section 4, and the membership
			 rolls have been updated, reviewed, and approved under subsection (a) of this
			 section, the Secretary shall divide the available judgment funds among the
			 Bands in proportion to the number of members enrolled with each Band.
			(c)Separate
			 accountsThe Secretary shall establish a separate account for
			 each Band and deposit each Band's proportionate share of the available judgment
			 funds into their respective account.
			6.Development of
			 tribal plans for the use or distribution of funds
			(a)Distribution
			 plansThe Secretary shall have no more than 180 days from the
			 date that the funds are divided among the Bands under section 5 to prepare and
			 submit to the Congress, in a manner otherwise consistent with the Indian Tribal
			 Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et seq.), separate plans
			 for the use and distribution of each Band’s respective share of the available
			 funds.
			(b)WithdrawalOnce
			 a distribution plan becomes effective in accordance with subsection (a), a Band
			 may withdraw all or part of the monies in its account in accordance with the
			 Band's distribution plan.
			(c)LiabilityIf
			 a Band exercises the right to withdraw monies from its account, the Secretary
			 shall not retain any liability for the expenditure or investment of the monies
			 withdrawn.
			7.General
			 provisions
			(a)Previous
			 obligationsFunds disbursed under this Act shall not be liable
			 for the payment of previously contracted obligations of any recipient as
			 provided in Public Law 98–64 (25 U.S.C. 117b(a)).
			(b)Indian Judgment
			 Funds Distributed ActAll funds distributed under this Act are
			 subject to the provisions in the Indian Judgment Funds Distributed Act (25
			 U.S.C. 1407).
			
